Opinion filed November 19, 2020




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-20-00221-CV
                                  __________

   VANESSA BOLANOS, MAYRA BOLANOS, AND SHELIA
  WALTON AS NEXT FRIEND OF JUAN MANUEL BOLANOS,
                     Appellants
                                         V.
                  THE PURPLE GOAT, LLC, Appellee


                    On Appeal from the 266th District Court
                             Erath County, Texas
                       Trial Court Cause No. CV35251


                     MEMORANDUM OPINION
      Appellants have filed two notices of appeal in this cause. Both notices of
appeal relate to orders in which the trial court dismissed Appellants’ claims against
only one of the defendants named below: The Purple Goat, LLC. When the appeal
was docketed, we informed Appellants that it did not appear that the order from
which Appellants attempted to appeal was a final, appealable order, and we
requested that Appellants provide this court with a response showing grounds to
continue this appeal. See TEX. R. APP. P. 42.3. When the second notice of appeal
was filed, we informed Appellants that their response showing grounds to continue
this appeal remained due for filing on or before November 12, 2020. Appellants
have not filed a response addressing this court’s concerns regarding the lack of
finality of the trial court’s orders. Instead, Appellants submitted an appellate brief
on the merits. We dismiss this appeal.
        We note that Appellants have not shown grounds upon which this appeal may
continue, that Appellants have not obtained permission from the trial court for an
interlocutory permissive appeal, and that Appellants have not requested that this
appeal be abated for the entry of a final judgment.
        Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We determine
whether a judgment is a final, appealable judgment based on the language in the
judgment and the record of the case. Lehmann, 39 S.W.3d at 195. A judgment is
final and appealable if it disposes of all parties and all claims in the case. Id. Because
all parties and all claims have not been disposed of in the trial court, we do not
currently have jurisdiction to consider this appeal.
        We dismiss this appeal for want of jurisdiction.


November 19, 2020                                                  PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2